PER CURIAM.
Appellant, Paul Francois, appeals his convictions for two counts of grand theft and one count of organized scheme to defraud. Appellant raises arguments with respect to the trial court’s denial of his motions for judgment of acquittal, for a special jury instruction, and for a mistrial. We find no error and affirm these issues without further discussion.
Appellant also argues that the grand theft convictions violate double jeopardy because grand theft is a lesser-included offense of organized scheme to defraud. We agree, and we therefore reverse and remand for the trial court to vacate appellant’s grand theft convictions, and resen-tence him solely on his organized scheme to defraud conviction. See. Pineda v. State, 3 So.3d 1289, 1289 (Fla. 4th DCA 2009) (“All the elements of the crime of theft are included within the offense of organized fraud. . Therefore, a defendant *548cannot be convicted of both crimes without a double jeopardy violation.”) (citation omitted); see also Pizzo v. State, 945 So.2d 1203, 1207 (Fla.2006) (“Because organized fraud includes all of the elements of grand theft as well as an additional element, grand theft is a lesser offense of organized fraud.”).

Affirmed in part, reversed in part, and remanded.

MAY, CIKLIN and LEVINE, JJ„ concur.